Case: 15-60284      Document: 00513376761         Page: 1    Date Filed: 02/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60284
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MERCEDES SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CR-39-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Mercedes Sanchez appeals her conviction and
sentence for possession with the intent to distribute methamphetamine.
Sanchez asserts that the district court erred in refusing to allow her to offer as
evidence at trial the exculpatory statements made by her deceased husband in
accepting responsibility for the methamphetamine found in Sanchez’s truck.
She contends that the statements were admissible under Rules 804(a)(4) and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60284    Document: 00513376761     Page: 2   Date Filed: 02/11/2016


                                 No. 15-60284

804(b)(3) of the Federal Rules of Evidence.      Sanchez claims that (1) her
decreased husband’s statements exposed him to criminal liability, (2) the
corroborating circumstances indicated the trustworthiness of the statements,
and (3) he was unavailable as a witness. The corroborating circumstances, she
contends, are that she consented to a canine sniff of the truck, her husband
usually drove the truck, and she denied knowledge of the drugs.
      A statement by a witness who is unavailable under Rule 804(a)(4) is
admissible under Rule 804(b)(3) as a statement against penal interest if: (1)
the declarant is unavailable; (2) the statement subjects the declarant “to
criminal liability such that a reasonable person would not have made the
statement unless he believed it to be true”; and (3) the statement is
corroborated by circumstances “clearly indicating trustworthiness.” United
States v. Bell, 367 F.3d 452, 466 (5th Cir. 2004). We shall uphold a district
court’s determination regarding the trustworthiness of a statement unless it is
clearly erroneous. United States v. Dean, 59 F.3d 1479, 1492 (5th Cir. 1995).
      There is no corroborating circumstance showing that Sanchez’s husband
was ever in possession of the truck. Even though she avers that she consented
to a canine sniff of her truck, the record shows that Lieutenant Nick McLendon
told her he could perform the sniff even if she did not consent to having the
vehicle inspected by a mechanic. She opted for the sniff over the prospect of
having the truck searched at a mechanic’s shop. Other than Sanchez’s own
testimony, there is no evidence to corroborate her assertion that her husband
accepted responsibility for the drugs. The district court did not clearly err in
determining that the statement was not reliable or trustworthy and in refusing
to admit it. See Dean, 59 F.3d at 1492.
      Even if there were some corroboration for the statements, there is still
enough inculpatory evidence on which the jury could rely to convict Sanchez,



                                       2
    Case: 15-60284    Document: 00513376761     Page: 3   Date Filed: 02/11/2016


                                 No. 15-60284

so that any improper exclusion of her husband’s vague out-of-court statement
would be harmless error. See Bell, 367 F.3d 468 (applying harmless error
standard).   Sanchez gave implausible and inconsistent stories, traveled a
circuitous route from Mexico to Atlanta which avoided checkpoints, and was
found with 47 pounds of 99.8% pure methamphetamine. See United States v.
Vasquez, 677 F.3d 685, 695 (5th Cir. 2012) (noting that “[t]he high value of the
concealed narcotics can also support knowledge”).
      The judgment of the district court is AFFIRMED.




                                       3